 434 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Dairy Products Corporation,Detroit Creamery Divi-sionandUnited Dairy Workers Local No. 83,AFL-CIO.CaseNo. 7-CA-f161.February 4, 1960DECISION AND ORDEROn September 25, 1959, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in any unfair labor practices andrecommending that the complaint be dismissed in its entirety, as setforth in the copy of the Intermediate Report attached hereto.There-after, the General Counsel filed exceptions to the Intermediate Reportand a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the General Counsel's exceptions and brief, andthe entire record in this case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner, with the fol-lowing modifications.We agree with the Trial Examiner that the dispute, which gave riseto the Union's charge of a refusal to bargain by the Respondent, issolely one of contract interpretation.The dispute arose when theRespondent told the Union that, in the interest of economy, it intendedto subcontract its milk hauling operations, which were being per-formed by employees covered by the current contract with the Union.The Union immediately filed a grievance asserting that this wouldconstitute a violation of the contract.The Respondent took the posi-tion that the matter was not properly grievable under the terms ofthe contract in view of the facts that the contract contained no pro-vision pertaining to subcontracting; that the State court had held,in a proceeding instituted by the Union, that subcontracting was notarbitrable under the preceding contract between the parties, whichwas similar in all relevant respects to the current contract; and thatthe Union, subsequent to that decision, had attempted, unsuccessfully,,to obtain inclusion of a subcontracting provision in the currentcontract.The Union ,continued to maintain that the matter was grievable,,and submitted the dispute to the United States district court underSection 301 of the Act, alleging that the Respondent's refusal to arbi-trate the grievance was a violation of the contract.The Union like-126 NLRB No. 62. NATIONAL DAIRY PRODUCTS CORPORATION, ETC.435wise instituted the instant proceeding on the basis that the Respondentbreached the contract by refusing to process its grievance, and thecase was tried on that basis.It is clear from all the facts that the dispute between the Union andthe Respondent was concerned solely with the interpretation of theircontract, and that the parties so viewed the dispute.There is noshowing that the Respondent, in interpreting the contract as it did,was motivated by union animus or was acting in bad faith.Underall the circumstances, and in accord with the established policy thatthe Board is not the proper forum for parties seeking to remedy analleged breach of contract, we find that the Respondent has not re-fused to bargain with the Union within the meaning of Section8 (a) (5) and (1) of the Act.'We shall therefore dismiss thecomplaint.[The Board dismissed the complaint.]iUnited Telephone Company of the West, etal ,112 NLRB 779 SeealsoTimkenRoller BearingCo. v N.L R B.161 F 2d 949, 9,55 (C A 6), Niherethe court found adispute between parties to a collective-bargaining agreement over whether subcontractingwas properly a subjectfor grievanceunder the agreement to be a matter of contractinterpretation.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct as amended (61 Stat. 136), was heard at Detroit, Michigan, on June 22-23, 1959,pursuant to due notice and with all parties represented by counsel.The complaint,issued by the General Counsel of the National Labor Relations Board and basedon charges duly filed and served, alleged in substance that Respondent had refusedto bargain with the Union, in violation of Section 8(a)(5) and (1) of the Act, byrefusing to process and arbitrate a grievance presented by the Union on May 9,1959, concerning Respondent's subcontracting of a certain tank haul to and fromAlma, Michigan, on which arbitration was required under the terms of a contractbetween the parties.By its answer filed May 25, 1959, Respondent admitted that it had refused toprocess the grievance, but averred that it did not concern any matter which wasarbitrable under the contract, that the contract expressly recognized Respondent'sright to discontinue the operation, and that Respondent had in fact bargained withthe Union concerning the effect of its action upon employee tenure as provided inthe contract.Respondent also averred that its position that the grievance did notpresent an arbitrable issue was upheld in a State court action (to be later more fullyreferred to) which involved a contract virtually identical with the one currently ineffect between the parties.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE COMPANY'S BUSINESS; THE UNION AS A LABOR ORGANIZATIONI find on facts admitted in the answer that Respondent is engaged in commercewithin the meaning ofthe Act (i.e., annual extrastate sales or shipments in excess of$50,000),and that the Union is a labor organization within the meaning of Section2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. The issue; the evidenceThe sole issue herein is whether arbitration was required under the terms of thecontract.of the Union's grievance filed on May 9, 1958, protesting the discontinuance 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDand subcontracting of a milk tank haul from Alma to Detroit, Respondent admittingits refusal to process the grievance, but pleading that it was not an arbitrable oneunder the contract.There is no issue as to the appropriate unit or as to the Union'srepresentative status.As a matter of contract interpretation is involved, we startappropriately with the contract provisions.'The contract contained a detailed grievance procedure, with a provision forarbitration as the ultimate step, for any unsettled dispute, claim, or grievancearisingout of or relating to the contractThough there was no management prerogativeclause, there was also no clause which purported to limit the Company's right tomanage or direct its operations.There was also no limitation on the Company'sright to rearrange, discontinue, or abolish any operation or job, but there was ex-press provision that the Company would notify the grievance committee 72 hoursbefore the abolition, discontinuance, or rearrangement of any job or operation.There were also specific provisions for "bumping" rights of employees who mightbe affected by such action.We turn now to the history of Respondent's operations as concerned country milkhauling and to the experience of the parties under the contract in relation to theabolition of those hauls.In past years much of the milk which Respondent processed at Detroit was re-ceived from the producers at country milk stations where it was cooled and storedpreliminary to transportation to Detroit or elsewhere by Respondent's employeesand equipment. In the 10 or 12 years prior to May 1958, Respondent had operatedsome15 such receiving stations.Since January 1, 1955, or 1956, however, Re-spondent had discontinued all such stations, other than the one at Alma, from whichthe hauling was being done in part by some nine of the employees at Detroit,represented by Local 83, and in part by two former employees of Respondent'sprocessing plant at Ovid, which had been discontinued on July 1, 1957, and withwhich the Alma station has previously operated as part of the same unit.The latteremployees were represented by Local 86 of the Retail, Wholesale, and DepartmentStores Union.The country stations were discontinued in part because the problem of insuringan adequate milk supply had changed from one of shortage to one of surplus and inpart because Respondent's transportation costs substantially exceeded those of itscompetitors, who had also closed their receiving stations.For example, Respond-ent's cost of transportation from Alma to Detroit was 30 cents a hundred weight,while its competitors were paying 19 cents a hundred to independent contractorsfor an equivalent distance (135 miles) as fixed by the Federal Milk Marketing Order.There wereno negotiationsbetween Respondent and the Union concerning theclosing of the other stations, and the evidence does not indicate that the Union madeany protests, sought to process any grievance, or sought arbitration.The affecteddrivers simply exercised their bumping rights under the contract.The Union did,however, protest the Company's action in 1956 of discontinuing its iceless refrigera-tion department in Detroit and the subcontracting of the work to independent con-tractors, and when the Company refused to entertain the grievance, on substantiallythe same grounds as here, the Union brought-and lost-a State court action inwhich it sought to compel arbitration under a prior contract which contained griev-ance and arbitrations provisions broader in scope to those here involved.UnitedDairyWorkers Local No. 83 v. Detroit Creamery Company (Michigan CircuitCourt,Wayne County),38 LRRM 2303. The opinion in that case concluded:If the Union desires to make subcontracting an arbitrable issue, they will haveto make it a part of their next contract.The Union made the attempt which the court suggested by including in the de-mands which it submitted in negotiation of the present contract a clause under whichthe Company would agree that "it will not sub-let, sub-contract, assign, lease or inany manner transfer any of its operations or processes performed within the bar-gaining umt during the term of this Agreement or its extension or extensions withoutthe prior consent and approval, in writing, of the Union."Respondent rejected theproposal, on the ground that the restrictive clause which the Union proposed wouldinfringe upon the Company's prerogative to direct its operation in the best possiblemanner.We now reach the events which immediately concern the discontinuance of theAlma run.1 The complaint specifically charged, and the answer specifically denied, that thegrievancewas one onwhich arbitrationwas required under the contract terms, and theGeneral Counsel conceded at thehearingthat that was theissue.In his brief, however,General Counsel arguesthatno question of contract interpretation Is involved. NATIONAL DAIRY PRODUCTS CORPORATION, ETC.437On or about May 7, the Company posted on the bulletin board a notice that "Ef-fectiveMay 11, 1958, the Company Alma Milk runs will be discontinued."OnMay 9, Earl Ledford, chief steward, filed a formal grievance with the Company inthe followinglanguage:This grievance is being filed in protest of the Company's notice to the Unionthat the tank haul runs to and from the Alma station will be discontinued, ef-fective Sunday, May 11th, 1958.The Union's position is that this work is stillavailable and the Company is attempting to circumvent the contract. (ArticleV, Section 15, page 37.)On May 10, the Company delivered to Ledford a letter acknowledging receipt ofthe grievance and stating:This is to advise that the Company will not entertain such proposed complaintand grievance,sincethe matter of which you complain is not properly the sub-ject of a grievance under the collective bargaining agreement.The Company's right to determine the method and manner of conductingitsoperations is one of the exclusive rights of the Company, and the actiontaken by itis consonantwith such rights and has been taken in good faith.On May 21, the Union filed a complaint in the United States district court underSection 301 of the Labor Management Relations Act, charging that Respondenthad violated the contract by refusing to follow the grievance procedure, and itsought to compel Respondent to arbitrate its grievance.Respondent answered sub-stantially as here, denying that its discontinuance of the Alma run presented anarbitrable issue under the contract and averring that its action was a lawful exerciseof a management prerogative which wasin no wiserestricted by the contract.Thecase is presently pending on the pretrial docket.On November 7 (6 months to the day from the Company's notice regardingAlma) the Union filed its charge in the present proceeding.The only conflicting testimony in the record concerns the extent to which thecontemplated action concerning Alma was discussed between Company and Unionprior to May 7, particularlyin a meetingon April 25, at which the Company out-lined its plans concerning an overall reduction of operating costs for the Detroitdivision.Ledford admitted that the Company had discussed with him several timesthe hours on the Alma run, contending the hours were too high and that it wantedto get the hauling done at a cheaper rate, but he testified that those discussionswere on an informal basis and were not during any meeting with the Union or thegrievance committee.As to the April 25 meeting, Ledford testified that, having previously heardrumors concerning the abolition of the Alma run, he requested Donald Faller(assistant general manager of the Detroit milk district) to discuss the subject tosee whether the run could be put on an efficient working basis, that Faller stated theCompany did not want to discuss it and had already made other arrangements,and that there was no other reference to Alma during the meeting.Testimony tosimilar effect was given by Michael Sands, Everett Reed, and Archibald Smith,unioncommitteemen, though their testimony varied substantially on details.Sandstestified, for example, that Ledford's request was made at the end of the meeting,and Reed testified that it was made at the beginning.Reed did not recall thatSands was present, and both of them questioned Eichhorn's presence for the Com-pany.Smith testified that hethoughthe remembered a meeting on April 25, butcould not state who was present, and testified to nothing except Ledford's referenceto Alma and Faller's response.Faller testified that the meeting followed earlier meetings on April 21 at whichDavid Falconer (general manager of the Detroit operation) had outlined theCompany's plans to effect economies; that he read Falconer's statement of April 21and told the union representatives that Eichhorn would elaborate on the changes tobe made in the transportation department and Hoyt on the changes in the plant.Faller also announced that the Companywas goingout of the hauling business andthat the Alma run would be discontinued somewhere between May 10 and June 1,though arrangements were not completed.Ledford asked whether the operationwas being discontinued because of inefficiency or economy, and he answered, "Yes."The question was then put who was going to haul the milk, and Faller replied thatthe Company had not completed its arrangements, but had talked with MichiganMilk Producers' Association (which hauled for its competitors) and was also con-sidering anindependent contractor in the Alma-Ovidarea aswell as several others.Faller recalled no further request by Ledford to sit downand discussthe matter.,On cross-examination by the Union, Faller emphatically affirmed thecorrectnessof his testimony, claiming corroboration by minutes taken at the meeting by 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's secretary.On the Union's request, Faller produced a copy of theminutes, and they were received in evidence on the Union's offer, without objectionfrom the General Counsel.They plainly corroborated Faller's testimony.There was further persuasive evidence corroborative of Faller.Thus Ledfordadmitted that his prior affidavit to the Board relating to the April 25 meeting con-tained the following statement: "We talked about the jobs in the garage, becauseof certain country milk hauls being eliminated they didn't need regular service, andthey wouldn't have the amount of tractors and heavy equipment to maintain."Ledford admitted that Alma was the only country haul at the time.Faller's testimony is therefore credited as to the April 25 meeting.The facts concerning the subcontracting of the Alma haul should be briefly noted.After negotiations beginning around April 15, Respondent finally contracted aroundMay 7 with Waldo Richards (a former truckdriver at Ovid-Alma) to take overthe Alma hauling under a lease agreement of some of Respondent's equipment andunder which Richards received a flat 19 cents per hundred, the rate establishedby the Federal Milk Marketing Order.2Though General Counsel and Unionendeavored at the hearing to develop evidence that Richards did not in fact becomean independent contractor, they were unsuccessful; and since their briefs proceedon the theory that there was an actual subcontracting of the haul (as both com-plaintand charge allege), the evidence need not be summarized.Note should also be taken of the negotiations concerning the displaced drivers.The evidence is not in conflict that some time after May 11, Company and Uniondiscussed and settled the question of their rights.Ledford admitted that the Uniondiscussed with the Company how those drivers would work back into other jobs,and that in fact the entire transportation department was rearranged. It was agreedthat the contract bumping procedure would be followed, and some of the men downthe line were actually laid off as an end result.Ledford testified, however, that nogrievance was filed by or on behalf of any employee, and that it was understoodthat the Union would file a single grievance, the one which he filed.B.Concluding findingsThe history of the bargaining relationship concerning the country milk hauls andthe closing of the receiving stations showed that, until Alma was reached, the Unionhad apparently conceded Respondent's right to discontinue such operations, subjectonly to the 72-hour notice requirement and observance of the bumping provisionscontained in the contract.There were then no indications of disputed interpreta-tions, the Union having acquiesced in Respondent's position that the abolition ofthe country milk hauls was within the prerogatives of management, circumscribedonly by the notice and bumping provisions.And the evidence here plainly estab-lished that those provisions were complied with circumspectly in abolishing theAlma haul.Did Respondent's obligation to bargain extend further than that, to include inAlma's case the duty to process and to arbitrate the Union's grievance concerningthe actual discontinuance of the run?As union counsel conceded in oral argument that the Company had a right todiscontinue all the other country hauls, we inquire whether there were matters ofcrucial distinction between Alma (the last leaf) and the earlier cases.What is point-ed to and relied upon is the fact that Respondent did not actually shut down theAlma station and that it subcontracted the hauling to an independent contractor.Undoubtedly that would have made a great difference in the usual situation, for thenthe various cases upon which General Counsel and Union rely 3 would become2 Respondent thus brought its hauling costs In line with those of its competitors.Though Respondent offered projected calculations which it had made of its anticipatedsavings 'tinder an independent contractor arrangement, as well as a calculation of itsactual savings after 1 year of operation, the evidence is material only as to good faithand soundness of judgment3 Such as,for example,Timken Roller Bearing Co,70 NLRB 500,enforcement denied161 F. 2d 949 (C A. 6) ; JacobsManufacturing Company,94 NLRB 1214, 1225 ;ShamrockDairy, Inc., atal., 119 NLRB 998;Local 24, International Brotherhood of Teamsters, etc,AFL-CIO v. Oliver,at al.,358 U.S 283;W. L. Mead Inc.,113 NLRB 1040;InternationalUnion, United Mine Workerset al.(Boone County Coal Corporation,et al.),117 NLRB1095;Westmoreland Coal Company, etal, 117 NLRB 1072.The last case, though cited in oral argument, was omitted from the General Counsel'sbrief, presumably because the Board recognized crucial distinctions (footnote 5, at p 1075)between it 'andUnited Telephone Company of the West, at al., supra,discussedinfra. NATIONAL DAIRY PRODUCTS CORPORATION, ETC.439applicable and probably controlling. In the present case, however, the situationchanged from one where the Union did not dispute Respondent's interpretation ofthe contract to one where it advanced a conflicting interpretation.But that fact, too, may not alone have rendered inapposite the cases cited above.What was finally of controlling significance was that the Union promptly brought,in a court of competent jurisdiction (see Section 301), an action which, seeking tocompel arbitration, will resolve the question whether the Union's grievance embodiesa matter which was arbitrable under the contract-the very issue which is presenthere .4Certainly it is plain that Respondent's position was taken in all good faith. Indeed,its position had been directly upheld in the Union's first test in the State court action(not appealed by the Union), which involved essentially the same issue which theUnion is litigating anew in the Federal court.But whether the Company is right orwrong, the history of the bargaining relationship and the litigation on the subjectplainly showed that there was a sound arguable basis for Respondent's interpreta-tion.And, of course, the Board does not ordinarily exercise its jurisdiction toresolve conflicts regarding which party has correctly interpreted the contract.United Telephone Company, or al., supra,at 781.As the Board has held for manyyears, with the approval of the courts, it will not effectuate the statutory policy forthe Board to assume the role of policing collective-bargaining contracts betweenemployer and labor organizations by attempting to decide whether disputes as to themeaning and administration of such contracts constitute unfair labor practices underthe Act.Id, Consolidated Aircraft Corporation, 47NLRB 694, 706;Morton SaltCompany,1'19 NLRB 1402, 1403.Respondent's refusal to arbitrate the dispute did not, under the circumstances here,constitute a refusal to bargain within the meaning of the Act.The Union hasbrought its action seeking judicial enforcement of its construction of the contract,United Telephone Company of the West, et al, supra,at 782, and judgment therewill definitely settle the issue whether the grievance was arbitrable. In any case,the Board does not hold that a failure to arbitrate a dispute is in itself a refusal tobargain in violation of the Act.Id.,McDonnell Aircraft Corporation,109 NLRB930;Textron Puerto Rico (Tricot Division),107 NLRB 583. Certainly the Boardisnot the proper forum for parties to obtain specific enforcement or to seek toremedy an alleged breach of contract.United Telephone Company of the West,et al., supra;and seeAssociation of Westinghouse Salaried Employees v. Westing-house Electric Corp,348 U.S. 437, footnote 2, where the Supreme Court pointed outthat breach of contract is not an unfair labor practice, quoting from a conferencereport on the legislation, "Once parties have made a collective bargaining contractthe enforcement of that contract should be left to the usual processes of the law andnot to the National Labor Relations Board."United Telephone,cited at various points above, is plainly controlling here.Therethe conflicting interpretations concerned the Company's right to make changes inweekly working hours, a matter which more clearly qualified as a mandatory subjectof bargaining (see Section 8(d)) than that here involved.There, as here, the unionproposed arbitration.The company suggested instead a suit for declaratory judg-ment, and actually filed one (without the union's consent) which was pending at thetime of the hearing.The Board's language fits as patly as if written for thepresent case:The complaint alleges no violation of the Act other than the one arising outof the parties conflicting contract interpretations. It is obvious from the con-flicting interpretations of the parties that the contract was not sufficiently clearto avoid a dispute over its terms.There is no showing that Respondents, incarrying out the contract as they did, were acting in bad faith.The Board concluded that the company's failure to arbitrate the dispute did notconstitute a refusal to bargain, holding that, failing agreement with the company,the union should have sought judicial enforcement of its construction of the contract.4The Union's position on the finality of the judgment which it seeks in the arbitrationaction is anomalousThough union counsel conceded in oral argument that a judgmentIn its favor would dispose of the merits of the present proceeding, he would not concede thesame as to an unfavorable ruling.At one point his brief explains that the Union filed itscharge hereinto protect its position in event the court should rule with the Companybecause, "A decision by the court adverse to the Union would not relieve the Company fromIts violation of the Act."Elsewhere, however, the argument Is made that Respondent isguilty of a refusal to bargain whether it wasrightorwrongin Its contention that thedispute was not arbitrable under the contract. 440DECISIONSOF NATIONAL LABOR RELATIONS BOARDThat was precisely the action which the Union took here. "Inasmuch as the issueof construction of the contract is now pending before a court of [competent] juris-diction no valid reason exists for the Board to enter this controversy."Id.,at 780.There has been no indication of impairment ofUnited Telephone asa precedent.Indeed, the Board cited and relied upon it inMorton Salt Co., supra.And seeScottLumber Company, Inc,117 NLRB 1790, 1825. Furthermore, though the exactimpact of the case is yet to be measured, it is plain that the holding in theTelephonecase has been greatly strengthened byTextileWorkers Union of America, AFL-CIOV. Lincoln Mills of Alabama,353 U.S. 448, 456, where the Supreme Court held thatin Section 301 actions the Federal courts are empowered to fashion a body ofFederal law from the policy of the national labor laws and to decree specificperformance of agreements to arbitrate grievance disputes.Though the above findings have disposed of the refusal to bargain issue, thereremaincertain arguments which should be noted.Basic to General Counsel'stheory throughout is his contention that the grievance here "clearly related to thecontract," and he asks that "the parties be required to pursue the channelized pro-cedure for settling disputes in respect to the grievance."But that, of course, begsthe very question which is at issue-whether the "channelized procedure" was onewhich was applicable to the grievance.On that basic fallacy is the foundation of allof the General Counsel's argument, rendering inapposite the cases upon which herelies.Three examples will suffice.InInternationalUnion, United Mine Workers, etal. (BooneCounty Coal Corpo-rationet al.), supra.,the Board found a no-strike commitment, despite absence ofa no-strike clause, where the contract contained grievance and arbitration proceduresunder which disputes not settled by agreement were to be settled.The Board heldthat the contract excluded the right to strike overdisputes which were cognizableunder the grievance machinery.See 39 LRR analysis 97 (Vol. 39, No. 49).Pursuit of the same fallacy is apparent from the General Counsel's own summaryofW. L. Mead Inc., supra.,i.e.,"The Board found a grievance and arbitrationprocedure tantamount to a no-strike clause.The Board found that a strikeovera grievable matterwithout going through contractual grievance and arbitration proc-essesto be unprotected." [Emphasis supplied.]The same is true of his summaryofLocal No. 611, International Chemical Workers' Union, AFL-CIO, et al. (PurexCorporation Limited),123NLRB 1507,asfollows: "The Board accepted therationale of the Sixth Circuit inKnight Morley Corp., 251F. 2d 753; andTimkenRoller Bearing Co.,161 F. 2d 949, thatif a matter is a grievance,it is to be settledby the grievance procedure, that the contract provides a framework within whichcollective bargaining is to be pursued." [Emphasis supplied.]Although the General Counsel also argues, correctly of course, that an employermay not decide unilaterally what is or is not a grievance, it is just as true that neitherside can do so.Thus, the fact that the Union may advance a purported grievance ingood faith or through suspicion or ignorance of an employer's motives will not liftthe matter to grievable status if in fact it concerned something which was notcognizable under existing contract procedures.As the evidence showed that Company and Union conferred on and settled allquestions of employee tenure resulting from the discontinuance of the Alma haul,the holding in such casesas Shamrock Dairy, Inc., et al.,119 NLRB 998, 1007, wasmet, i.e., "the Respondent was obligated to bargain with the Union with respect tothe effect of the adoption of the independent distributorship system upon employeetenure." 5[Emphasis supplied.]So far as the merits of the grievance went, Re-spondent's rejection letter fully explained to the Union its position on the matter.Jacobs Manufacturing Company, supra,at 1225.Though all parties argued the question whether the Union had in fact waived itsright to bargain about subcontractingper se,that is a matter which bears directlyupon the correctness of the respective interpretations of the contract, and need not,therefore, be determined under theissues asframed by the pleadings herein, thoughitmay well be one which the Federal court will necessarily consider in determiningwhether the Union's grievancewas anarbitrable one under the contract terms.It is concluded and found, for the foregoing reasons, that Respondent did notengagein unfair labor practices as charged in the complaint.[Recommendations omitted from publication.]5 That statement presumablyremains themajorityholding of the Board,though thepoint is not free from doubt in view of the division among themembers on the decision onremand (124 NLRB 494) from the court of appeals.